





AGREEMENT AND PLAN OF MERGER

BY AND AMONG

SWORDFISH FINANCIAL, INC.

AND

SoOum Corp

Dated September 25, 2014
































 













TABLE OF CONTENTS

ARTICLE I:  THE MERGER

1.1

The Merger.

i

1.2

Conversion of  Shares.

2

1.3

Dissenters’ Rights.

4

1.4

Subsequent Actions.

4

ARTICLE II:  THE CLOSING

2.1

Closing Date.

5

2.2

Closing Transactions.

5

ARTICLE III:  REPRESENTATIONS AND WARRANTIES OF SFI AND THE SOOUM SHAREHOLDERS

3.1

Organization and Qualification.

6

3.2

Authorization; Validity and Effect of Agreement.

7

3.3

SFI Subsidiaries.

7

3.4

No Conflict; Required Filings and Consents.

7

3.5

Capitalization.

7

3.6

Financial Statements.

8

3.7

Properties and Assets.

8

3.8

Intellectual Property.

8

3.9

No Undisclosed Liabilities.

9

3.10

Related Party Transactions.

10

3.11

Litigation.

10

3.12

Taxes.

10

3.13

Insurance.

10

3.14

Compliance.

11

3.15

Contracts.

11

3.16

Labor Relations.

12

3.17

Environmental Matters.

12

3.18

Absence of Certain Changes or Events.

12

3.19

Investment Intent.

13

3.20

Brokers and Finders Fees.

13

ARTICLE IV:  REPRESENTATIONS AND WARRANTIES OF SOOUM AND ITS SUBSIDIARY

4.1

Organization and Qualification.

13

4.2

Authorization; Validity and Effect of Agreement.

14

4.3

No Conflict; Required Filings and Consents.

14

4.4

Capitalization.

14

4.5

SEC Reports and Financial Statements.

15

4.6

Properties and Assets.

15

4.7

Intellectual Property.

16





i

 










4.8

Litigation.

16

4.9

Taxes.

16

4.10

Insurance.

16

4.11

Compliance.

17

4.12     Environmental Matters.

17

4.13

Absence of Certain Changes.

17

4.14

Brokers and Finders.

18

ARTICLE V:  CERTAIN COVENANTS

5.1

Conduct of Business by SoOum and its Subsidiaries.

18

5.2

Access to Information.

19

5.3

Confidentiality; No Solicitation.

20

5.4

Best Efforts; Consents.

21

5.5

Further Assurances.

21

5.6

Public Announcements.

21

5.7

Notification of Certain Matters.

22

5.8

Financial Statements.

22

5.9

Prohibition on Trading in SFI Securities.

22

5.10

Board of Directors.

22

5.11

SFI Post-Closing Conditions.

23

5.12

Advisory Fee.

23

5.13

Investment Letters.

23

5.14

Transactions in Certain SFI Shares.

23

5.15

Schedules.

23

ARTICLE VI:  CONDITIONS TO CONSUMMATION OF THE MERGER

6.1

Conditions to Obligations of SoOum and its Shareholders.

23

6.2

Conditions to Obligations of SFI.

24

6.3

Other Conditions to Obligations of the Parties.

25




ARTICLE VII: INDEMNIFICATION

7.1

Indemnification by SoOum.

25

7.2

Indemnification Procedures for Third-Party Claim.

26

7.3

Indemnification Procedures for Non-Third Party Claims.

27

7.4

Limitations on Indemnification.

28

7.5

Exclusive Remedy.

28

ARTICLE VIII:  TERMINATION

8.1

Termination.

28

8.2

Procedure and Effect of Termination.

29

ARTICLE IX:  MISCELLANEOUS

9.1

Entire Agreement.

29





ii

 










9.2

Amendment and Modifications.

30

9.3

Extensions and Waivers.

30

9.4

Successors and Assigns.

30

9.5

Survival of Representations, Warranties and Covenants.

30

9.6

Headings; Definitions.

30

9.7

Severability.

31

9.8

Specific Performance.



31



9.9

Notices.

31

9.10

Governing Law.

32

9.11

Arbitration.

32

9.12

Counterparts.

32

9.13

Certain Definitions

33





iii

 










EXHIBITS

Exhibit 5.12

Form of Advisory Agreement

Exhibit 5.13

Form of Investment Letter








iv










SCHEDULES

Schedule 3.5(a)

Shareholders and Shares

Schedule 3.5(b)

Subsidiaries and Capitalization

Schedule 3.6

Financial Statements

Schedule 3.7

Real Property

Schedule 3.8

Exceptions to Ownership of Intellectual Property

Schedule 3.9

Undisclosed Liabilities

Schedule 3.11

Litigation

Schedule 3.13

Insurance

Schedule 3.14

Exceptions to Compliance With Governmental Authorities

Schedule 3.15

Material Contracts

Schedule 3.16

Labor Relations

Schedule 3.18

Certain Changes or Events

Schedule 5.1

Exceptions to Conduct of Business in Ordinary Course





v

 







AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (the "Agreement"), is made and entered into
this 25th day of September, 2014, by and among SoOum Corp, a Delaware
corporation (“SoOum”), the SoOum Shareholders, Swordfish Financial, Inc., a
Minnesota corporation (“SFI”), and SoOum Holding Corporation., a Nevada
corporation and wholly owned subsidiary of SFI (“Merger Sub”).  

Recitals

WHEREAS, the Boards of Directors of SoOum, the Merger Sub and SFI, have
approved, and deem it advisable and in the best interests of their respective
companies and stockholders to consummate a merger of SoOum with and into the
Merger Sub (the “Merger”), with the Merger Sub as the surviving corporation in
the Merger upon the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, pursuant to the terms of this Agreement, upon consummation of the
Merger, the issued and outstanding shares of common stock of SoOum shall have
the right to receive approximately 6,786,955 shares of preferred stock, with
each such share of preferred stock  convertible into 1,000 shares of common
stock and entitled to 1,000 votes per share (“Preferred Stock”), subject to
adjustment as provided herein; and

WHEREAS, immediately upon the consummation of the Merger, the holders of the
SoOum Shares shall collectively own, on a fully diluted basis, preferred stock
of SFI convertible into common stock of SFI, the total of which represents
approximately eighty percent (80%) of all the outstanding common stock  of the
then issued and outstanding shares of Common Stock of SFI.

NOW, THEREFORE, in consideration of the following promises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I

THE MERGER

1.1

The Merger.

(a)

The Merger.  At the Effective Time (as defined in Section 1.1(b)), the Merger
shall be effected and SoOum shall be merged with and into the Merger Sub, upon
the terms and subject to the conditions set forth in this Agreement and in
accordance with the Minnesota Corporation Law (“MCL”) and Delaware General
Corporation Law (“DGCL”), whereupon the separate corporate existence of SoOum
shall cease and the Merger Sub shall continue as the surviving corporation in
the Merger (the “Surviving Corporation”), and as a wholly owned subsidiary of
SFI.  





1

 







(b)

 Effective Time.  On the Closing Date (as defined in Section 2.1), the parties
shall file a certificate of merger (“Certificate of Merger”) with the Secretary
of State of Minnesota and articles of merger (“Articles of Merger”) with the
Secretary of State of  Delaware, and make all other filings or recordings
required by the MCL and the DGCL in connection with the Merger.  The Merger
shall become effective at such time as the Certificate of Merger and Articles of
Merger are duly filed with the Secretary of State of Minnesota and Secretary of
State of Delaware, respectively, or at such later time as SoOum and SFI shall
agree and specify in the Certificate of Merger and Articles of Merger (the time
the Merger becomes effective being the “Effective Time”).

(c)

Effects of the Merger.  At the Effective Time, the Merger shall have the effects
set forth in this Agreement, the MCL and the DGCL.  Without limiting the
foregoing, and subject thereto, at the Effective Time, all of the property,
rights, powers, privileges and franchises shall be vested in the Surviving
Corporation, and all of the debts, liabilities and duties of SoOum shall become
the debts, liabilities and duties of the Merger Sub.

(d)

Articles of Incorporation and Bylaws.

(i)

The Articles of Incorporation of the Merger Sub, as in effect immediately prior
to the Effective Time, shall be the Articles of Incorporation of the Surviving
Corporation until thereafter amended as provided therein or by applicable law.

(ii)

The Bylaws of the Merger Sub, as in effect immediately prior to the Effective
Time, shall be the Bylaws of the Surviving Corporation until thereafter amended
as provided therein or by applicable law.

(e)

Officers and Directors.  The Officers of the Surviving Corporation shall be as
follows: William Westbrook, CEO, Luis Vega, COO, Ronald Vega, CFO, Steve Mesina,
CIO, and Susan Sjo, CSO, and these persons shall hold office in accordance with
the Articles of Incorporation and Bylaws of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.

1.2

Conversion of Shares.

(a)

Conversion of Shares. At the Effective Time, by virtue of the Merger and without
any action on the part of the shareholders of SoOum:

(i)

Purchaser Common Stock.  The outstanding shares of SoOum common stock shall be
converted into and become 6,768,955 shares of SFI convertible preferred stock,
which is in turn convertible into approximately 6,768,955,444 shares of common
stock of SFI, validly issued, fully paid and nonassessable.  

(ii)

Cancellation of Treasury Securities and SoOum-Owned Securities.  All Shares that
are owned by SFI as treasury securities, all Shares owned by any subsidiary of
 SFI, and any Shares owned by SoOum, shall be canceled and retired and shall
cease to exist and no consideration shall be delivered in exchange therefor; and
 





2

 




(iii)

Conversion of Shares.  All the outstanding SoOum Shares shall be exchanged for
preferred stock convertible into 6,768,955,444 shares of SFI common stock in SFI
("SFI Shares”). The SFI shares shall be allocated pro-rata among the SoOum
shareholders according to their ownership of SoOum Shares, issued and
outstanding on the Closing Date.  All such SoOum Shares, when so converted,
shall no longer be outstanding and shall automatically be canceled and retired
and shall cease to exist, and each holder of a certificate or agreement
representing any such SoOum Share shall cease to have any rights with respect
thereto, except the right to receive SFI Shares therefor upon the surrender of
such certificate in accordance with Section 1.2(b) hereof, without interest or
dividends.

(b)

Exchange of Certificates or Agreements.  Each SoOum Shareholder shall deliver to
SFI any certificate or agreement evidencing a SoOum Share and receive in
exchange therefore the SFI Shares to be received in connection with the Merger
as provided in Section 1.2(a)(iii). If, after the Effective Time, certificates
or agreements for the SoOum Shares that were outstanding immediately prior to
the Effective Time shall be delivered to SFI, such SoOum Shares shall be
exchanged for SFI Shares to be received in connection with the Merger as
provided in Section 1.2(a)(iii).

(c)

Distributions With Respect to Unexchanged Shares.  No dividends or other
distributions with respect to SFI Shares with a record date before the Effective
Time shall be paid to the holder of any unsurrendered certificate or agreement
with respect to the SFI Shares represented thereby, and no cash payment in lieu
of fractional Shares shall be paid to any such holder.

(d)

No Further Ownership Rights in SoOum Shares.  From and after the Effective Time,
the holders of certificates or agreements evidencing ownership of SoOum Shares
outstanding immediately prior to the Effective Time shall cease to have any
rights with respect to such SoOum Shares, except as otherwise provided for
herein or by applicable law.

(e)

No Fractional Shares.

No certificates or scrip representing fractional SFI Shares shall be issued upon
the surrender for exchange of certificates or agreements representing SoOum
Shares, no dividend or distribution of SFI shall relate to such fractional
interests and such fractional interests will not entitle the owner thereof to
vote or to any rights of a shareholder of SFI.  Each shareholder of SoOum who
would otherwise have been entitled to receive a fraction of a SFI Share (after
taking into account all certificates and agreements delivered by such
shareholder), shall receive that number of SFI Shares that such Shareholder
would have received if such fractional SFI Shares were rounded up to the nearest
whole number.

(f)

Lost, Stolen or Destroyed Certificates or Agreements.  In the event any
certificate(s) or agreements shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the person claiming such certificate(s)
or agreements to be lost, stolen or destroyed and, if required by SFI, the
posting by such person of a bond in such reasonable amount as SFI may direct as
indemnity against any claim that may be made against it with respect to such
certificate or agreement, SFI will issue in exchange for such lost, stolen or
destroyed certificate or agreement the SFI Shares to which such person is
entitled pursuant to this Agreement.





3

 




(g)

Transfer Books.  The SoOum Share transfer books shall be closed immediately at
the Effective Time and thereafter there shall be no further registration of
transfers of SoOum Shares on the records of SoOum.  If, after the Effective
Time, certificates or agreements are presented to the Surviving Corporation for
any reason, they shall be cancelled and exchanged as provided in this Article 1.

 

1.3

Dissenters’ Rights.

Notwithstanding any provision of this Agreement to the contrary, any SoOum
Shares that are issued and outstanding immediately prior to the Effective Time
and that are held by a SoOum Shareholder that has not voted in favor of the
Merger or consented thereto in writing and who has properly delivered a written
notice of demand for appraisal of such Shares in accordance with the DGCL, if
such Law provides for appraisal rights for such Shares in the Merger (the
“Dissenting Shares”), shall not be converted into the right to receive SFI
Shares unless and until such shareholder fails to perfect or effectively
withdraws or loses its right to appraisal and payment under DGCL.  If, after the
Effective Time, any such SoOum Shareholder fails to perfect or effectively
withdraws or loses its right to appraisal, such Dissenting SoOum Shares shall
thereupon be treated as if they had been converted as of the Effective Time into
the right to receive the SFI Shares to which such Shareholder is entitled,
without interest or dividends thereon.  SoOum shall give SFI (i) prompt notice
of any notice or demands for appraisal or payment for Shares received by SoOum
and (ii) the opportunity to participate in and direct all negotiations and
proceedings with respect to any such demands or notices.  SoOum shall not,
without the prior written consent of SFI, make any payment with respect to, or
settle, offer to settle or otherwise negotiate, any such demands.  Any amounts
paid to holders of Dissenting SoOum Shares in an appraisal proceeding shall be
paid by the Surviving Corporation out of its own funds and will not be paid,
directly or indirectly, by SoOum.  Each Dissenting SoOum Share, if any, shall be
canceled after payment in respect thereof has been made to the holder thereof
pursuant to the DGCL.  At the Effective Time, any holder of Dissenting SoOum
Shares shall cease to have any rights with respect thereto except the rights
provided by the DGCL or as otherwise provided in this Section 1.3.

1.4

Subsequent Actions.

If, at any time after the Effective Time, the Surviving Corporation shall
determine, in its sole discretion, or shall be advised, that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the property,
rights, powers, privileges, franchises or other assets of SoOum acquired or to
be acquired by the Surviving Corporation as a result of, or in connection with,
the Merger or otherwise to carry out this Agreement, then an authorized agent of
the Surviving Corporation shall be authorized to execute and deliver, and shall
execute and deliver, in the name and on behalf of either SFI, the Merger Sub or
SoOum, all such deeds, bills of sale, assignments, assurances and to take and
do, in the name and on behalf of each such corporation or otherwise, all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title or interest in, to and under such property,
rights, powers, privileges, franchises or other assets in the Surviving
Corporation or otherwise to carry out the transactions contemplated by this
Agreement.





4

 




 

ARTICLE II

THE CLOSING

2.1

Closing Date.

Subject to satisfaction or waiver of all conditions precedent set forth in
Article VI of this Agreement, the closing of the Merger (the "Closing") shall
take place on or before September 15, 2014, at the offices of Jones & Haley,
P.C. at 10:00 a.m., local time; or (b) at such other time, date and place as the
parties may agree, but in no event shall such date be later than October 1,
2014, unless such date is extended by the requirements of law or the mutual
agreement of the parties.

2.2

Closing Transactions.

At the Closing, the following transactions shall occur, all of such transactions
being deemed to occur simultaneously:

(a)

SoOum shall deliver or cause to be delivered to Swordfish Financial, Inc. and
the Merger Sub. (referred to collectively and sometimes hereinafter as the “SFI
Group”) the following documents and/or shall take the following actions:

(i)

Certificates or agreements evidencing all of the SoOum Shares;

(ii)

Any outstanding agreements relating to the SoOum Shares;

(iii)

The certificate described in Section 6.2(c);

(iv)

An incumbency certificate signed by an authorized officer of SoOum dated at or
about the Closing Date;

(v)

A Certificate of Good Standing from the Secretary of State of the State of
Delaware, dated at or about the Closing Date, to the effect that SoOum is in
good standing under the laws of the State of Delaware;

(vi)

Articles of Incorporation of SoOum certified by the Secretary of State of
Delaware at or about the Closing Date and Bylaws of SoOum certified by an
authorized officer of SoOum at or about the Closing Date;

(vii)

Shareholder Resolutions of SoOum dated at or about the Closing Date authorizing
the merger, certified by an authorized officer of SoOum; and

(viii)

The investment letters described in Section 5.13.








5

 




(ix)

Resolutions of the Board of Directors of SoOum authorizing the merger dated at
or about the Closing Date.




(b)

The SFI Group shall deliver or cause to be delivered to SoOum the following
documents and shall take the following actions:

(i)

Certificates or agreements evidencing all of the SFI shares;

(ii)

The certificates described in Section 6.1(c);

(iii)

An incumbency certificate signed by all of the executive officers of SFI dated
at or about the Closing Date;

(iv)

A Certificate of Good Standing from the Secretary of State of Minnesota, dated
at or about the Closing Date, to the effect that SFI is in good standing under
the laws of said state; and

(v)

Board Resolutions of SFI dated at or about the Closing Date authorizing the
acquisition, certified by the Secretary of SFI; and

(c)

Each of the parties to this Agreement shall have otherwise executed whatever
documents and agreements, provided whatever consents and approvals, and shall
have taken all such other actions as are required under this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SOOUM

AND THE SOOUM SHAREHOLDERS

SoOum and the SoOum Shareholders hereby make the following representations and
warranties to SFI and the Merger Sub:

3.1

Organization and Qualification.

SoOum is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, with the corporate power and authority to
own and operate its businesses as presently conducted, except where the failure
to be or have any of the foregoing would not have a Material Adverse Effect.
 SoOum is duly qualified as a foreign corporation or other entity to do business
and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of its activities makes such
qualification necessary, except for such failures to be so qualified or in good
standing as would not, individually or in the aggregate, have a Material Adverse
Effect.  SoOum has previously furnished to SFI true, correct and complete copies
of the Articles of Incorporation and Bylaws of SoOum, as amended to date.    





6

 







3.2

Authorization; Validity and Effect of Agreement.  

SoOum has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Merger.  The
execution and delivery of this Agreement by SoOum and the performance by SoOum
of its obligations hereunder and the consummation of the Merger have been duly
authorized by its Shareholders and all other necessary corporate action on the
part of SoOum and no other SoOum proceedings on the part of SoOum are necessary
to authorize this Agreement and the Merger.  This Agreement has been duly and
validly executed and delivered by SoOum and, assuming that it has been duly
authorized, executed and delivered by the other parties hereto, constitutes a
legal, valid and binding obligation of SoOum, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.      

3.3

SoOum Subsidiaries.

SoOum has no subsidiaries.  




3.4

No Conflict; Required Filings and Consents.

Neither the execution and delivery of this Agreement by SoOum nor the
performance by SoOum of its obligations hereunder, nor the consummation of the
Merger, shall: (i) conflict with SoOum’s Certificate of Incorporation or Bylaws;
(ii) violate any statute, law, ordinance, rule or regulation applicable to SoOum
or its Subsidiary or any of its respective assets or properties; or (iii)
violate, breach, be in conflict with or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
permit the termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of SoOum or result in the creation or imposition of any liens upon
any properties, assets or business of SoOum any material contract or any order,
judgment or decree to which SoOum is a party or by which SoOum or any of its
respective assets or properties is bound or encumbered except, in the case of
clauses (ii) & (iii) for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a Material
Adverse Effect.

3.5

Capitalization.  

(a)

Attached hereto as Schedule 3.5(a) is a complete and accurate list of the
Shareholders of SoOum and the number and class of issued and outstanding Shares
owned by each of them on the date of this Agreement.  The Shares represent all
of the outstanding Shares of voting equity interests in SoOum, and all of the
Shares have been validly issued and are fully paid and nonassessable.  Except
for this Agreement, there are no outstanding options, warrants, agreements,
conversion rights, preemptive rights, or other rights to subscribe for, purchase
or otherwise acquire any SoOum Shares.  There are no voting trusts or other
agreements or understandings to which SoOum is a party with respect to the
voting of the Shares, and there is no indebtedness of SoOum having general
voting rights issued and outstanding.  Except for this Agreement, there are no
outstanding obligations of any person to repurchase, redeem or otherwise acquire
outstanding SoOum Shares.  SoOum has no Shares reserved for issuance and no
obligation to admit any other person as a Shareholder.





 

7

 

 




(b)

Attached hereto as Schedule 3.5(b) is a complete and accurate list authorized
and outstanding equity interests of the Subsidiary.  All equity interests of the
subsidiary outstanding as of the date of this Agreement have been duly
authorized and validly issued, are fully paid and nonassessable, and are free of
preemptive rights.

 

3.6

Financial Statements.

SoOum has previously furnished to SFI true and complete copies of: (i) SoOum’s
December 31, 2013, financial statements (all of such financial statements of
SoOum collectively, the “Financial Statements”).  Except as set forth on
Schedule 3.6, the Financial Statements (including the Notes thereto) present
fairly in all material respects the financial position and results of operations
and cash flows of SoOum at the date or for the period set forth therein, in each
case in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as otherwise indicated therein).  The Financial
Statements have been prepared from and in accordance with the books and records
of SoOum.

 

3.7

Properties and Assets.

SoOum has good and marketable title to, valid leasehold interests in, or the
legal right to use, and hold free and clear of all liens and encumbrances, all
of the assets, properties and leasehold interests reflected in the Financial
Statements (the “Assets”), except for those sold or otherwise disposed of since
the date of the Financial Statements in the ordinary course of business
consistent with past practice and not in violation of this Agreement.  All
Assets of SoOum that are used in the operations of their respective businesses
are in good operating condition and repair, subject to normal wear and tear.
 SoOum has delivered to SFI or otherwise made available, correct and complete
copies of all leases, subleases and other material agreements or other material
instruments relating to all real property used in conducting the businesses of
SoOum to which SoOum is a party (collectively, the “Real Property”), all of
which are identified on Schedule 3.7.  There are no pending or, to SoOum’s
knowledge, threatened condemnation proceedings relating to any of the Real
Property.  Except as set forth on Schedule 3.7, none of the real property
improvements (including leasehold improvements), equipment and other Assets
owned or used by SoOum is subject to any commitment or other arrangement for its
sale or use by any affiliate of SoOum or by third parties.  

3.8

Intellectual Property.

(a)

Except as disclosed in Schedule 3.8, (i) SoOum is the owner of the intellectual
property free and clear of any royalty or other payment obligation, lien or
charge, or have sufficient rights to use such intellectual property under a
valid and enforceable license agreement, (ii) there are no agreements that
restrict or limit the use of the intellectual property by SoOum and (iii) to the
extent that the intellectual property owned or held by SoOum is registered with
the applicable authorities, record title to such intellectual property is
registered or applied for in the name of SoOum.







8








(b)

SoOum’s rights to the intellectual property are valid and enforceable, and the
intellectual property and the products and services of SoOum do not infringe
upon intellectual property rights of any person or entity in any country.
 Except where reasonable business decisions to allow rights to lapse have been
made, all maintenance taxes, annuities and renewal fees have been paid and all
other necessary actions to maintain the intellectual property rights have been
taken through the date hereof.  There exists no impediment that would impair
SoOum’s rights to conduct its business after the Effective Time as it relates to
the intellectual property.

(c)

SoOum has taken all reasonable and appropriate steps to protect the intellectual
property and, where applicable, to preserve the confidentiality of the
intellectual property.

(d)

SoOum has not received any notice of claim that any of such intellectual
property has expired, is not valid or enforceable in any country or that it
infringes upon or conflicts with the intellectual property rights of any third
party, and no such claim or infringement or conflict, whenever filed or
threatened, currently exists.

(e)

SoOum has not given any notice of infringement to any third party with respect
to any of the intellectual property or has become aware of facts or
circumstances evidencing the infringement by any third party of any of the
intellectual property, and no claim or controversy with respect to any such
alleged infringement currently exists.

(f)

The execution, delivery and performance of this Agreement by SoOum and the
consummation by SoOum of the Merger will not: (i) constitute a breach by SoOum
of any instrument or agreement governing any intellectual property owned by or
licensed to SoOum, (ii) pursuant to the terms of any license or agreement
relating to any intellectual property, cause the modification of any terms of
any such license or agreement, including but not limited to the modification of
the effective rate of any royalties or other payments provided for in any such
license or agreement, (iii) cause the forfeiture or termination of any
intellectual property under the terms thereof, (iv) give rise to a right of
forfeiture or termination of any intellectual property under the terms thereof,
or (v) impair the right of SoOum, or the Surviving Corporation to make, have
made, offer for sale, use, sell, export or license any intellectual property or
portion thereof pursuant to the terms thereof.

3.9

No Undisclosed Liabilities.

Except as disclosed in the Financial Statements or Schedule 3.9, SoOum has no
material liabilities, indebtedness or obligations, except those that have been
incurred in the ordinary course of business, whether known or unknown, absolute,
accrued, contingent or otherwise, and whether due or to become due, and to the
knowledge of SoOum, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in such a liability,
indebtedness or obligation.





9

 







3.10

Related Party Transactions.

(a)

Except as disclosed in Schedule 3.10, there is no indebtedness between SoOum on
the one hand, and any officer, director or affiliate of SoOum on the other hand,
other than usual and customary advances made in the ordinary course of business;

(b)

No officer, director or affiliate of SoOum provides or causes to be provided any
assets, services (other than services as an officer, director or employee) or
facilities to SoOum;

(c)

SoOum does not provide or causes to be provided any assets, services or
facilities to any officer, director or affiliate of SoOum (other than as
reasonably necessary for them to perform their duties as officers, directors or
employees);

(d)

SoOum does not beneficially own, directly or indirectly, any investment in or
issued by any such officer, director or affiliate of SoOum; and

(e)

No officer, director or affiliate of SoOum has any direct or indirect ownership
interest in any person with which SoOum competes or has a business relationship
other than an ownership interest that represents less than five percent (5%) of
the outstanding equity interests in a publicly traded company.

3.11

Litigation.

Except for the matters set forth in Schedule 3.11, there is no action, claim,
suit, litigation, proceeding, or governmental investigation (“Action”)
instituted, pending or threatened against SoOum that, individually or in the
aggregate, directly or indirectly, would be reasonably likely to have a Material
Adverse Effect, nor is there any outstanding judgment, decree or injunction, in
each case against SoOum that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.

3.12

Taxes.

SoOum has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on its
behalf, and each such tax return was complete and accurate in all material
respects, and SoOum has timely paid (or have had paid on its behalf) all
material taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including taxes required to be withheld by it.  No
deficiency for a material tax has been asserted in writing or otherwise, against
SoOum or with respect to any Assets, except for asserted deficiencies that
either (i) have been resolved and paid in full or (ii) are being contested in
good faith.  There are no material liens for taxes upon the Assets.

3.13

Insurance.

Schedule 3.13 sets forth a list of all of SoOum’s key-man life insurance
policies and other insurance policies material to the current and proposed
business of SoOum.  SoOum maintains insurance covering its assets,





10










business, equipment, properties, operations, employees,officers, directors and
managers with such coverage, in such amounts, and with such deductibles and
premiums as are consistent with insurance coverage provided for other companies
of comparable size and in comparable industries.  All of such policies are in
full force and effect and all premiums payable have been paid in full and SoOum
is in full compliance with the terms and conditions of such policies.  SoOum has
not received any notice from any issuer of such policies of its intention to
cancel or refusal to renew any policy issued by it or of its intention to renew
any such policy based on a material increase in premium rates other than in the
ordinary course of business.  None of such policies are subject to cancellation
by virtue of the consummation of the Merger.  There is no claim by SoOum pending
under any of such policies as to which coverage has been questioned or denied.

3.14

Compliance.

Except as disclosed on Schedule 3.14, to SoOum’s knowledge, SoOum is in
compliance with all foreign, federal, state and local laws and regulations of
any governmental authority applicable to its operations or with respect to which
compliance is a condition of engaging in the business thereof, except to the
extent that failure to comply would not, individually or in the aggregate, have
a Material Adverse Effect.  SoOum has not received any notice asserting a
failure, or possible failure, to comply with any such law or regulation, the
subject of which notice has not been resolved as required thereby or otherwise
to the satisfaction of the party sending the notice, except for such failure as
would not, individually or in the aggregate, have a Material Adverse Effect.  To
SoOum’s knowledge, SoOum holds all permits, licenses and franchises from
governmental authorities required to conduct its business as it is now being
conducted, except for such failures to have such permits, licenses and
franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.

3.15

Contracts.

Except as set forth in Schedule 3.15, SoOum is not a party to or bound by any
material contract.  The material contracts constitute all of the material
agreements and instruments that are necessary and desirable to operate the
business as currently conducted by SoOum and as contemplated to be conducted.
 True, correct and complete copies of each material contract described and
listed on Schedule 3.15 will be made available to SFI within ten (10) business
days prior to the Closing.  All of the material contracts are valid, binding and
enforceable against the respective parties thereto in accordance with their
respective terms.  All parties to all of the material contracts have performed
all obligations required to be performed to date under such material contracts,
and SoOum to the best of its knowledge, nor any other party, is in default or in
arrears under the terms thereof, and no condition exists or event has occurred
which, with the giving of notice or lapse of time or both, would constitute a
default thereunder.  The consummation of this Agreement and the Merger will not
result in an impairment or termination of any of the rights of SoOum under any
material Contract.  None of the terms or provisions of any material contract
materially and adversely affects the business, prospects, financial condition or
results of operations of SoOum.





11

 




3.16

Labor Relations.

Except as described on Schedule 3.16, as of the date of this Agreement (i) there
are no activities or proceedings of any labor union to organize any
non-unionized employees of SoOum; (ii) there are no unfair labor practice
charges and/or complaints pending against SoOum before the National Labor
Regulations Board, or any similar foreign labor relations governmental bodies,
or any current union representation questions involving employees of SoOum; and
(iii) there is no strike, slowdown, work stoppage or lockout, or threat thereof,
by or with respect to any employees of SoOum.  As of the date of this Agreement,
SoOum is not a party to any collective bargaining agreements.  There are no
controversies pending or threatened between SoOum and any of their respective
employees, except for such controversies that would not be reasonably likely to
have a Material Adverse Effect.

3.17

Environmental Matters.

Except for such matters that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect, SoOum (i) has obtained all
applicable permits, licenses and other authorizations that are required to be
obtained under all applicable environmental laws by SoOum in connection with
their respective businesses; (ii) are in compliance with all terms and
conditions of such required permits, licenses and authorizations, and with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in or arising from
applicable Environmental Laws in connection with their respective businesses;
(iii) have not received notice of any part or present violations of
environmental laws in connection with their respective businesses, or of any
spill, release, event, incident, condition or action or failure to act in
connection with their respective businesses that is reasonably likely to prevent
continued compliance with such environmental laws, or which would give rise to
any common law environmental liability or liability under environmental laws, or
which would otherwise form the basis of any Action against SoOum based on or
resulting from the manufacture, processing, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge or release into the
environment, of any hazardous material by any person in connection with SoOum’s
respective businesses; and (iv) have taken all actions required under applicable
environmental laws to register any products or materials required to be
registered by SoOum thereunder in connection with their respective businesses.
   

3.18

Absence of Certain Changes or Events.

Except as set forth on Schedule 3.18 or as otherwise contemplated by this
Agreement, since June 1, 2014, (i) there has been no change or development in,
or effect on, SoOum that has or could reasonably be expected to have a Material
Adverse Effect, (ii) SoOum has not sold, transferred, disposed of, or agreed to
sell, transfer or dispose of, any material amount of Assets other than in the
ordinary course of business, (iii) SoOum has not paid any dividends or
distributed any Assets to any Shareholder, (iv) SoOum has not acquired any
material amount of Assets except in the ordinary course of business, nor
acquired or merged with any other business, (v) SoOum has not waived or amended
any of their respective material contractual rights except in the ordinary
course of business, and (vi) SoOum has not entered into any agreement to take
any action described in clauses (i) through (v) above.





12

 







3.19

Investment Intent.

The SFI Shares being acquired by the shareholders of SoOum in connection with
the Merger are being acquired for the shareholder’s own account for investment
purposes only and not with a view to, or with any present intention of,
distributing or reselling any of such SoOum Shares.  The Parties acknowledge and
agree that the SFI Shares have not been registered under The Securities Act or
under any state securities laws, and that the SFI Shares may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under The Securities Act and
applicable state securities laws, except pursuant to an available exemption from
such registration.  The Parties also acknowledge and agree that neither the SEC
nor any securities commission or other governmental authority has (a) approved
the transfer of the SFI Shares or passed upon or endorsed the merits of the
transfer of the SFI Shares, this Agreement or the Merger; or (b) confirmed the
accuracy of, determined the adequacy of, or reviewed this Agreement.  The SoOum
Shareholders have such knowledge, sophistication and experience in financial,
tax and business matters in general, and investments in securities in
particular, that they are capable of evaluating the merits and risks of this
investment in the SFI Shares, and they have been provided with the information
they deem necessary or desirable so as to make an informed investment decision
without relying upon SFI for legal or tax advice related to this investment.

3.20

Brokers and Finders Fees.  

SoOum nor any of its officers, directors, or employees have employed any broker
or finder or incurred any liability for any investment banking fees, brokerage
fees, commissions or finder’s fees in connection with the Merger for which SoOum
has or could have any liability.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SWORDFISH FINANCIAL, INC.

The SFI Group hereby makes the following representations and warranties to SoOum
Corp and the SoOum Shareholders:

4.1

Organization and Qualification.

The SFI Group is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, with the corporate power and authority
to own and operate its business as presently conducted, except where the failure
to be or have any of the foregoing would not have a Material Adverse Effect.
 The SFI Group is duly qualified as a foreign corporation or other entity doing
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of its activities makes such
qualification necessary, except for such failures to be so qualified or in good
standing as would not have a Material Adverse Effect.





13

 




4.2

Authorization; Validity and Effect of Agreement.

The SFI Group has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
Merger.  The execution and delivery of this Agreement by the SFI Group and the
performance of its obligations hereunder and the consummation of the Merger have
been duly authorized by its Board of Directors and all other necessary corporate
action on the part of the SFI Group and no other corporate proceedings on the
part of the SFI Group are necessary to authorize this Agreement and the Merger.
 This Agreement has been duly and validly executed and delivered by the SFI
Group and, assuming that it has been duly authorized, executed and delivered by
the other parties hereto, constitutes a legal, valid and binding obligation of
the SFI Group , in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

4.3

No Conflict; Required Filings and Consents.

Neither the execution and delivery of this Agreement by the SFI Group nor the
performance by the SFI Group of its respective obligations hereunder, nor the
consummation of the Merger, will: (i) conflict with the SFI Groups Articles of
Incorporation or Bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the SFI Group or any of the properties or assets of
the SFI Group; or (iii) violate, breach, be in conflict with or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of the SFI Group or result in
the creation or imposition of any lien upon any properties, assets or business
of the SFI Group under, any material contract or any order, judgment or decree
to which the SFI Group is a party or by which it or any of its assets or
properties is bound or encumbered except, in the case of clauses (ii) and (iii),
for such violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a material adverse effect on
its obligation to perform its covenants under this Agreement.

4.4

Capitalization.

(a)

The authorized capital stock of SFI consists of 5,000,000,000 shares of Common
Stock at $.0001 par value, and 50,000,000 shares of Preferred Stock at $.0001
par value per share.  There are currently 1,692,238,861 shares of SFI Common
Stock and 25,000,000 share of preferred stock issued and outstanding.  All
shares of capital stock of SFI outstanding as of the date of this Agreement have
been duly authorized and validly issued, are fully paid and nonassessable, and
are free of preemptive rights.    

(b)

The authorized capital stock of the Merger Sub consists of 10,000,000 shares of
Common Stock at $.0001 par value, and 10,000,000 shares of Preferred Stock at
$.0001 par value per share.  As of the closing there will be 1,000,000 shares of
the Merger Sub Common Stock issued and outstanding and held by SFI.  There are
currently no shares of preferred stock outstanding.  All shares of capital stock
of the Merger Sub outstanding as of the date of this Agreement have been duly
authorized and validly issued, are fully paid and nonassessable, and are free of
preemptive rights.    





14

 




4.5

SEC Reports and Financial Statements.

SFI has filed with the SEC, and has heretofore made available to SoOum true and
complete copies of, all forms, reports, schedules, statements and other
documents required to be filed by it under The Exchange Act or The Securities
Act (as such documents have been amended since the time of their filing,
collectively, the “SFI SEC Documents”).  As of their respective dates or, if
amended, as of the date of the last such amendment, the SFI SEC Documents,
including any financial statements or schedules included therein (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, and (b) complied in all material respects with the applicable
requirements of The Exchange Act and The Securities Act, as the case may be, and
the applicable rules and regulations of the SEC thereunder.  Each of the
Financial Statements included in the SFI SEC Documents have been prepared from,
and are in accordance with, the books and records of SFI, comply in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
financial positions and the results of operations and cash flows of SFI as of
the dates thereof or for the periods presented therein (subject, in the case of
unaudited statements, to normal year-end audit adjustments not material in
amount).




4.6

Properties and Assets.

The SFI Group has good and marketable title to, valid leasehold interests in, or
the legal right to use, and holds free and clear of all liens and encumbrances,
all of the assets, properties and leasehold interests reflected in the most
recent financial statements contained in the SFI SEC Documents, except for those
sold or otherwise disposed of since the date of such financial statements in the
ordinary course of business consistent with past practice and not in violation
of this Agreement.  All assets of the SFI Group that are used in the operations
of its business are in good operating condition and repair, subject to normal
wear and tear.  There are no pending or, to the SFI Groups  knowledge,
threatened condemnation proceedings relating to any of the real property used in
conducting the business of the SFI Group.  None of the real property
improvements (including leasehold improvements), equipment and other assets
owned or used by the SFI Group is subject to any commitment or other arrangement
for their sale or use by any affiliate of the SFI Group, or by third parties.  





15

 




4.7

Intellectual Property.

The SFI Group owns, has a valid license to use, or otherwise possesses legally
enforceable rights to use all intellectual property used in its business as
currently conducted, except for any such failures to own, license or possess
that would not have a Material Adverse Effect.  SFI has not received any notice
of infringement of or conflict with, and, to its knowledge, there are no
infringements of or conflicts with, the rights of any person with respect to the
use of any of SFI’s intellectual property.

4.8

Litigation.

Except for the matters set forth in Schedule 4.8, there is no action, claim,
suit, litigation, proceeding, or governmental investigation (“Action”)
instituted,  pending or threatened against SFI its affiliates or subsidiaries
that, individually or in the aggregate, directly or indirectly, would be
reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against SFI, its
affiliates or subsidiaries, that, individually or in the aggregate, has or would
be reasonably likely to have a Material Adverse Effect. The SFI Group will
indemnify and hold harmless SoOum, its officers and or shareholders for a period
of two (2) years from the date of discovery of any such matter, claim or
preceding to include those described in Schedule 4.8.

4.9

Taxes.

The SFI Group has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and the SFI Group has timely paid (or has had paid on its behalf) all
material taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including taxes required to be withheld by it.  No
deficiency for a material tax has been asserted in writing or otherwise, to the
SFI Group’s knowledge, against the SFI Group or with respect to any of its
assets, except for asserted deficiencies that either (i) have been resolved and
paid in full or (ii) are being contested in good faith.  There are no material
liens for taxes upon the SFI Group’s assets.

4.10

Insurance.

The SFI Group maintains insurance covering its assets, business, equipment,
properties, operations, employees, officers, directors and managers with such
coverage, in such amounts, and with such deductibles and premiums as are
consistent with insurance coverage provided for other companies of comparable
size and in comparable industries.  All of such policies are in full force and
effect and all premiums payable have been paid in full and the SFI Group is in
full compliance with the terms and conditions of such policies.  The SFI Group
has not received any notice from any issuer of such policies of its intention to
cancel or refusal to renew any policy issued by it or of its intention to renew
any such policy based on a material increase in premium rates other than in the
ordinary course of business.  None of such policies are subject to cancellation
by virtue of the consummation of the Merger.  There is no claim by the SFI Group
pending under any of such policies as to which coverage has been questioned or
denied.





16

 

 

4.11

Compliance.

To the SFI Group’s knowledge, the SFI Group is in compliance with all foreign,
federal, state and local laws and regulations of any governmental authority
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except to the extent that failure to comply
would not, individually or in the aggregate, have a Material Adverse Effect.
 The SFI Group has not received any notice asserting a failure, or possible
failure, to comply with any such law or regulation, the subject of which notice
has not been resolved as required thereby or otherwise to the satisfaction of
the party sending the notice, except for such failure as would not, individually
or in the aggregate, have a Material Adverse Effect.  To the SFI Group
knowledge, the SFI Group holds all permits, licenses and franchises from
governmental authorities required to conduct its business as it is now being
conducted, except for such failures to have such permits, licenses and
franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.

4.12

Environmental Matters.

Except for such matters that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect, the SFI Group (i) has
obtained all applicable permits, licenses and other authorizations that are
required to be obtained under all applicable environmental laws by the SFI Group
in connection with its business; (ii) is in compliance with all terms and
conditions of such required permits, licenses and authorizations, and with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in or arising from
applicable environmental laws in connection with its business; (iii) has not
received notice of any part or present violations of environmental laws in
connection with its business, or of any spill, release, event, incident,
condition or action or failure to act in connection with its business that is
reasonably likely to prevent continued compliance with such environmental laws,
or which would give rise to any common law environmental liability or liability
under environmental laws, or which would otherwise form the basis of any Action
against the SFI Group based on or resulting from the manufacture, processing,
use, treatment, storage, disposal, transport, or handling, or the emission,
discharge or release into the environment, of any hazardous material by any
person in connection with the SFI Group’s business; and (iv) has taken all
actions required under applicable Environmental Laws to register any products or
materials required to be registered by the SFI Group thereunder in connection
with its business.

4.13

Absence of Certain Changes.

Since the date of the most recent financial statements contained in the SFI SEC
Documents, (i) there has been no change or development in, or effect on, the SFI
Group that has or could reasonably be expected to have a Material Adverse
Effect, (ii) the SFI Group has not sold, transferred, disposed of, or agreed to
sell, transfer or dispose of, any material amount of its assets other than in
the ordinary course of business, (iii) the SFI Group has not paid any dividends
or distributed any of its assets to any of its shareholders, (iv) the SFI Group
has not acquired any material amount of assets except in the ordinary course of
business, nor acquired or merged with any other business, (v) the SFI Group has
not waived or amended any of its respective material contractual rights except
in the ordinary course of business, and (vi) the SFI Group has not entered into
any agreement to take any action described in clauses (i) through (v) above.





17

 

4.14

Brokers and Finders.

Except as described in Section 5.12, neither the SFI Group, nor any of its
officers, directors, employees or managers, has employed any broker, finder,
advisor or consultant, or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders’ fees, advisory fees or consulting
fees in connection with the Merger for which SFI or its Subsidiary has or could
have any liability.

 

ARTICLE V

CERTAIN COVENANTS

5.1

Conduct of Business by SoOum.

(a)

Except (i) as expressly permitted by this Agreement, (ii) as required by
applicable law or any Material Contract to which SoOum is a party or by which
any Asset is bound, (iii) with the consent of the SFI Group or (iv) as set forth
on Schedule 5.1, during the period commencing with the date of this Agreement
and continuing until the Closing Date, SoOum shall conduct its business in all
material respects in the ordinary and usual course consistent with past practice
and use its commercially reasonable efforts to preserve intact its business
organization and relationships with third parties and keep available the
services of its present officers and employees.




(b)

Without limiting the generality of Section 5.1(a), during the period commencing
with the date of this Agreement and continuing until the Closing Date, SoOum
shall not:

(i)

adopt or propose any change in their respective certificate of organization,
operating agreement or other constitutional documents, except for changes which
would not have Material Adverse Effect;




(ii)

(A) issue, authorize or sell its capital stock, (B) issue, authorize or sell any
securities convertible into, or options with respect to, or warrants to purchase
or rights to subscribe for, any capital stock, (C) split, combine, reclassify or
make any other change in their respective issued and outstanding capital stock,
(D) redeem, purchase or otherwise acquire any of their respective capital stock,
or (E) declare any dividend or make any distribution with respect to their
capital stock;








18

 







(iii)

(A) increase in any manner the compensation of, or enter into any new bonus or
incentive agreement or arrangement with, any of their respective directors,
officers, employees or managers other than increases in compensation in the
ordinary course of business and consistent with past practice and that are not
material in the aggregate, (B) pay or agree to pay any pension, retirement
allowance or other employee benefit to any director, officer, employee or
manager, whether past or present, other than as required by applicable law,
contracts or plan documents in effect on the date of this Agreement, (C) enter
into any new employment, severance, consulting, or other compensation agreement
with any director, officer, employee or manager or other person other than in
connection with any new hires or promotions in the ordinary course and
consistent with past practice, or (D) commit themselves to any additional
pension, profit-sharing, deferred compensation, group insurance, severance pay,
retirement or other employee benefit plan, fund or similar arrangement, or adopt
or amend or commit themselves to adopt or amend any of such plans, funds or
similar arrangements in existence on the date hereof;




(iv)

(A) enter into, extend, renew or terminate any Material Contract, or make any
change in any Material Contracts, (B) reclassify any assets or liabilities, or
(C) do any other act that (x) would cause any representation or warranty of
SoOum in this Agreement to be or become untrue in any material respect, or (y)
could reasonably be expected to have a Material Adverse Effect;




(v)

(A) sell, transfer, lease or otherwise dispose of any Assets other than in the
ordinary course of business consistent with prior practice, (B) create or permit
to exist any new lien or encumbrance on any assets (iii) assume, incur or
guarantee any obligation for borrowed money other than in the ordinary course of
business consistent with past practices, (iv) enter into any joint venture,
partnership or other similar arrangement, (v) make any investment in or purchase
any securities of any person, (vi) incur any indebtedness, issue or sell any new
debt securities, enter into any new credit facility or make any capital
expenditures, or (vii) merge or consolidate with any other person or acquire any
other person or a business, division or product line of any other person (except
as provided for in this Agreement);




(vi)

make any change in any method of accounting or accounting practice except as
required (a) by reason of a concurrent change in law, SEC guidelines or GAAP, or
(b) by reason of a change in SoOum’s method of accounting practices that, due to
law, SEC guidelines or requirements, or GAAP, requires a change in any method of
accounting or accounting practice; or




(vii)

settle or compromise any material Tax liability, make or change any material Tax
election, or file any tax return other than a tax return filed in the ordinary
course of business and prepared in a manner consistent with past practice;




5.2

Access to Information.

At all times prior to the Closing or the earlier termination of this Agreement
and in each case subject to Section 5.3 below, each party hereto shall provide
to the other party (and the other party’s authorized





19

 










representatives) reasonable access during normal business hours and upon
reasonable prior notice to the premises, properties, books, records, assets,
liabilities, operations, contracts, personnel, financial information and other
data and information of or relating to such party (including without limitation
all written proprietary and trade secret information and documents, and other
written information and documents relating to intellectual property rights and
matters), and will cooperate with the other party in conducting its due
diligence investigation of such party, provided that the party granted such
access shall not interfere unreasonably with the operation of the business
conducted by the party granting access, and provided that no such access need be
granted to privileged information or any agreements or documents subject to
confidentiality agreements.




5.3

Confidentiality; No Solicitation.

(a)

Confidentiality.  Each party shall hold, and shall cause its respective
Affiliates and representatives to hold, all Confidential Information made
available to it in connection with the Merger in strict confidence, shall not
use such information except for the sole purpose of evaluating the Merger and
shall not disseminate or disclose any of such information other than to its
directors, officers, managers, employees, shareholders, interest holders,
Affiliates, agents and representatives, as applicable, who need to know such
information for the sole purpose of evaluating the Merger (each of whom shall be
informed in writing by the disclosing party of the confidential nature of such
information and directed by such party in writing to treat such information
confidentially). If this Agreement is terminated pursuant to the provisions of
Article VIII, each party shall immediately return to the other party all such
information, all copies thereof and all information prepared by the receiving
party based upon the same. The above limitations on use, dissemination and
disclosure shall not apply to Confidential Information that (i) is learned by
the disclosing party from a third party entitled to disclose it; (ii) becomes
known publicly other than through the disclosing party or any third party who
received the same from the disclosing party, provided that the disclosing party
had no knowledge that the disclosing party was subject to an obligation of
confidentiality; (iii) is required by law or court order to be disclosed by the
parties; or (iv) is disclosed with the express prior written consent thereto of
the other party.  The parties shall undertake all necessary steps to ensure that
the secrecy and confidentiality of such information will be maintained in
accordance with the provisions of this subsection (a).  Notwithstanding anything
contained herein to the contrary, in the event a party is required by court
order or subpoena to disclose information which is otherwise deemed to be
confidential or subject to the confidentiality obligations hereunder, prior to
such disclosure, the disclosing party shall: (i) promptly notify the
non-disclosing party and, if having received a court order or subpoena, deliver
a copy of the same to the non-disclosing party; (ii) cooperate with the
non-disclosing party, at the expense of the non-disclosing party, in obtaining a
protective or similar order with respect to such information; and (iii) provide
only that amount of information as the disclosing party is advised by its
counsel is necessary to strictly comply with such court order or subpoena.

(b)

No Solicitation.  Except as otherwise contemplated in this Agreement, the
parties shall not, directly or indirectly, solicit any inquiries or proposals
for, or enter into or continue or resume any discussions with respect to or
enter into any negotiations or agreements relating to the sale or exchange of
all or a substantial part of their assets.  Each party shall promptly notify the
other parties if any such proposal or offer, or any inquiry or contact with any
Person or entity with respect thereto, is made.   





20

 

 

 

5.4

Best Efforts; Consents.

Subject to the terms and conditions herein provided, the parties agree to use
all reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective as promptly as practicable the Merger and to cooperate with the
others in connection with the foregoing, including using its reasonable efforts
to (i) obtain all waivers, consents and approvals from other parties to loan
agreements, leases, mortgages and other contracts necessary for the consummation
of the Merger, (ii) make all filings with, and obtain all consents, approvals
and authorizations that are required to be obtained from, Governmental
Authorities, (iii) lift or rescind any injunction, restraining order, decree or
other order adversely affecting the ability of the parties hereto to consummate
the Merger, (iv) effect all necessary registrations and filings and submissions
of information requested by Governmental Authorities, and (v) fulfill all
conditions to this Agreement.  The parties shall use all reasonable efforts to
prevent the entry, enactment or promulgation of any threatened or pending
preliminary or permanent injunction or other order, decree or ruling or statute,
rule, regulation or executive order that would adversely affect the ability of
the parties hereto to consummate the Merger.




5.5

Further Assurances.

Subject to Section 5.4, each of the parties hereto agrees to use their
reasonable best efforts before and after the Closing Date to take or cause to be
taken all action, to do or cause to be done, and to assist and cooperate with
the other party hereto in doing, all things necessary, proper or advisable under
applicable laws to consummate and make effective, in the most expeditious manner
practicable, the Merger, including, but not limited to: (i) the satisfaction of
the conditions precedent to the obligations of any of the parties hereto; (ii)
to the extent consistent with the obligations of the parties set forth in
Section 5.4, the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the performance of the
obligations hereunder; and (iii) the execution and delivery of such instruments,
and the taking of such other actions, as the other party hereto may reasonably
require in order to carry out the intent of this Agreement.




5.6

Public Announcements.

The parties shall consult with each other before issuing any press release or
otherwise making any public statements with respect to the Merger or this
Agreement, and they shall not issue any other press release or make any other
public statement without prior consent of the other parties, except as may be
required by law or, with respect to SFI, by obligations pursuant to rule or
regulation of the Exchange Act, the Securities Act, any rule or regulation
promulgated thereunder or any rule or regulation of the National Association of
Securities Dealers.





21

 




5.7

Notification of Certain Matters.

Each party hereto shall promptly notify the other party in writing of any
events, facts or occurrences that would result in any breach of any
representation or warranty or breach of any covenant by such party contained in
this Agreement.

 

5.8

Financial Statements.

Within forty-five (45) days after the Closing, SoOum shall deliver to the SFI
Group the Financial Statements prepared in compliance with GAAP, consistently
applied, and in accordance with all applicable SEC rules and regulations,
including Regulation S-X promulgated under the Securities Act.  SoOum shall use
its best efforts to have its accountant consent to SFI’s use of and reliance on
the Financial Statements as may be required in connection with any filings made
by SFI under the United States federal securities laws.  

5.9

Prohibition on Trading in SFI  Securities.

SoOum acknowledges that information concerning the matters that are the subject
matter of this Agreement may constitute material non-public information under
United States federal securities laws, and that United States federal securities
laws prohibit any person who has received material non-public information
relating to SFI  from purchasing or selling securities of SFI , or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of SFI.  Accordingly, until such time as any such non-public information has
been adequately disseminated to the public, SoOum shall not purchase or sell any
securities of SFI, or communicate such information to any other person.

5.10

Board of Directors.  

On or before the Closing, the SFI Group shall take all necessary action to: (i)
obtain the resignation of Clark Ortiz as the sole director of the SFI Group, and
appoint as directors the following: Susan Sjo, William B. Westbrook, Luis J.
Vega, and Ronald Vega to serve as the directors of the Surviving corporation,
effective as of the Closing. SFI shall comply with and immediately take all
actions, if any, required pursuant to Section 14(f) of the Exchange Act and Rule
14f-1 promulgated thereunder in order to fulfill its obligations under this
Section 5.10, including mailing to its shareholders, the information required by
such Section 14(f) and Rule 14f-1 as is necessary to enable the individuals
noted above to be appointed to the SFI’s Board of Directors (the “Information
Statement”). SoOum will supply SFI with all information with respect to, and be
solely responsible for all information with respect to, SoOum, and its officers,
directors, Manager and Affiliates required by such Section 14(f) and Rule 14f-1.





22

 




5.11

SFI Post-Closing Conditions.  

After the Closing, SFI shall:

(a)

Call and convene a special meeting of its shareholders to seek approval by its
shareholders of amendments to its Articles of Incorporation and Bylaws to change
its name to a name to be decided upon by SoOum; and

(b)

Make all necessary filings with the SEC to effectuate the same, including the
filing of any proxy statement required under the Exchange Act.




5.12

Advisory Fee.  

There shall be no advisory fee paid or owed by any party in connection with the
Merger Agreement.  




5.13

Investment Letters.

Prior to Closing, SoOum shall deliver to SFI investment letters substantially in
the form attached hereto as Exhibit 5.13 executed by each Shareholder listed on
Schedule 3.5(a).




5.14

Transactions in Certain SFI Shares.

For a period of one (1) year after the Closing Date, the SoOum Shareholders
acknowledge and agree that while immediately vested in their shares, they shall
not transfer any SFI Shares received by them under this Agreement except
pursuant to one or more purchase and sale transactions carried out in accordance
with the provisions of Rule 144 of the Securities Act.

5.15

Schedules.  

(a)

Each of the parties hereto shall utilize its reasonable best efforts to produce
all Schedules required of it under this Agreement as soon as possible after the
execution of the Agreement. All such Schedules shall be delivered at least five
(5) business days prior to the Closing.  But all schedules shall be produced
prior to the closing

 

ARTICLE VI

CONDITIONS TO CONSUMMATION OF THE MERGER

6.1

Conditions to Obligations of SoOum Corp and its Shareholders.

The obligations of SoOum and its shareholders to consummate the Merger shall be
subject to the fulfillment, or written waiver by SoOum or its shareholders, at
or prior to the Closing, of each of the following conditions:





23








(a)

The representations and warranties of  the SFI Group set out in this Agreement
shall be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time;

(b)

The SFI Group shall have performed and complied in all material respects with
all covenants, conditions, obligations and agreements required by this Agreement
to be performed or complied with by the SFI Group on or prior to the Closing
Date;

(c)

There shall be delivered to SoOum an officer's certificate of the SFI Group to
the effect that the conditions set forth in Section 6.1(a) and (b) have been
satisfied; and

(d)

The SFI Group shall have delivered to SoOum any certificates or agreements
evidencing the SFI Shares in accordance with Section 2.2(b)(i) & (ii).

(e)

SoOum shall have completed a due diligence review of the business, operations,
financial condition and prospects of the SFI Group and shall have been satisfied
with the results of its due diligence review in its sole and absolute
discretion;




6.2

Conditions to Obligations of the SFI Group.

The obligations of the SFI Group to consummate the Merger shall be subject to
the fulfillment, or written waiver by the SFI Group, as the case may be, at or
prior to the Closing of each of the following conditions:

(a)

The representations and warranties of SoOum set out in this Agreement shall be
true and correct in all material respects at and as of the time of the Closing
as though such representations and warranties were made at and as of such time;

(b)

SoOum and the SoOum Shareholders shall have performed and complied in all
material respects with all covenants, conditions, obligations and agreements
required by this Agreement to be performed or complied with by SoOum or the
SoOum Shareholders on or prior to the Closing Date;

(c)

There shall be delivered to the SFI Group an officer’s certificate to the effect
that the conditions set forth in Section 6.2(a) and (b) hereof have been
satisfied;

(d)

SoOum shall have delivered to the SFI Group any certificates or agreements
evidencing the SoOum Shares in accordance with 2.2(a)(i) & (ii);

(e)

The Financial Statements and records of SoOum shall be of such quality that, in
the judgment of the SFI Group, an audit of the Financial Statements can be
completed within sixty (60) days after the Closing in accordance with applicable
SEC rules and regulations, including Regulation S-X promulgated under the
Securities Act;

(f)

The SFI Group shall have completed a due diligence review of the business,
operations, financial condition and prospects of SoOum and shall have been
satisfied with the results of its due diligence review in its sole and absolute
discretion;





24

 




(g)

The Shareholders of SoOum shall have approved the Merger in accordance with the
DGCL; and

(h)

Immediately prior to Closing, the aggregate number of Dissenting Shareholders
shall not exceed five percent (5%) of the aggregate number of outstanding
Shares.




6.3

Other Conditions to Obligations of the Parties.

The obligations of the parties to consummate the Merger shall be subject to the
fulfillment, or written waiver by each of the parties, at or prior to the
Closing, of each of the following conditions:




(a)

All director, shareholder, lender, lessor and other parties' consents and
approvals, as well as all filings with, and all necessary consents or approvals
of, all federal, state and local governmental authorities and agencies, as are
required under this Agreement, applicable law or any applicable contract or
agreement (other than as contemplated by this Agreement) to complete the Merger
shall have been secured; and

(b)

No statute, rule, regulation, executive order, decree, preliminary or permanent
injunction, or restraining order shall have been enacted, entered, promulgated
or enforced by any Governmental Authority that prohibits or restricts the
consummation of the Merger.




ARTICLE VII

INDEMNIFICATION

7.1

Indemnification by SoOum.

For a period of one (1) year after the Closing Date, the SoOum Shareholders
shall indemnify and hold harmless the SFI Group and their respective officers
and directors (each an “Indemnified Party”), from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements (collectively, “Claims”) suffered by such Indemnified Party
resulting from or arising out of (i) any inaccuracy in or breach of any of the
representations or warranties made by SoOum or the SoOum Shareholders at the
time they were made, and, except for representations and warranties that speak
as of a specific date or time (which need only be true and correct as of such
date or time), on and as of the Closing Date, (ii) any breach or non-fulfillment
of any covenants or agreements made by SoOum or the SoOum Shareholders, and
(iii) any misrepresentation made by SoOum or the SoOum Shareholders, in each
case as made herein or in the Schedules or Exhibits annexed hereto or in any
closing certificate, schedule or any ancillary certificates or other documents
or instruments furnished by SoOum or the SoOum Shareholders pursuant hereto or
in connection with the Merger.  

7.2

Indemnification by the SFI Group








25

 







For a period of one (1) year after the Closing Date, the SFI Group shall
indemnify and hold harmless SoOum and its respective officers and directors
(each an “Indemnified Party”), from and against any and all demands, claims,
actions or causes of action, judgments, assessments, losses, liabilities,
damages or penalties and reasonable attorneys’ fees and related disbursements
(collectively, “Claims”) suffered by such Indemnified Party resulting from or
arising out of (i) any current or existing litigation or matter as described in
§4.8 herein, (ii) inaccuracy in or breach of any of the representations or
warranties made by the SFI Group at the time they were made, and, except for
representations and warranties that speak as of a specific date or time (which
need only be true and correct as of such date or time), on and as of the Closing
Date, (iii) any breach or non-fulfillment of any covenants or agreements made by
the SFI Group , and (iv) any misrepresentation made by the SFI Group in each
case as made herein or in the Schedules or Exhibits annexed hereto or in any
closing certificate, schedule or any ancillary certificates or other documents
or instruments furnished by the SFI Group pursuant hereto or in connection with
the Merger.




7.3

Indemnification Procedures for Third-Party Claim.  

(a)

Upon obtaining knowledge of any Claim by a third party which has given rise to,
or is expected to give rise to, a claim for indemnification hereunder, the SFI
Group shall give written notice (“Notice of Claim”) of such claim or demand to
the SoOum Shareholders, specifying in reasonable detail such information as the
Indemnified Party may have with respect to such indemnification claim (including
copies of any summons, complaint or other pleading which may have been served on
it and any written claim, demand, invoice, billing or other document evidencing
or asserting the same).  Subject to the limitations set forth in Section 7.2(b)
hereof, no failure or delay by the SFI Group in the performance of the foregoing
shall reduce or otherwise affect the obligation of the SoOum Shareholders to
indemnify and hold the Indemnified Party harmless, except to the extent that
such failure or delay shall have actually adversely affected the Shareholder’s
ability to defend against, settle or satisfy any Claims for which the
Indemnified Party is entitled to indemnification hereunder.

(b)

If the claim or demand set forth in the Notice of Claim given by the SFI Group
pursuant to Section 7.2(a) hereof is a claim or demand asserted by a third
party, the SoOum Shareholders shall have fifteen (15) days after the date on
which Notice of Claim is given to notify the SFI Group in writing of their
election to defend such third party claim or demand on behalf of the Indemnified
Party.  If the SoOum Shareholders elect to defend such third party claim or
demand, the SFI Group shall make available to the SoOum Shareholders and its
agents and representatives all records and other materials that are reasonably
required in the defense of such third party claim or demand and shall otherwise
cooperate with, and assist the SoOum Shareholders in the defense of, such third
party claim or demand, and so long as the SoOum Shareholders are defending such
third party claim in good faith, the Indemnified Party shall not pay, settle or
compromise such third party claim or demand.  If the SoOum Shareholder elects to
defend such third party claim or demand, the Indemnified Party shall have the
right to participate in the defense of such third party claim or demand, at such
Indemnified Party’s own expense.  In the event, however, that such Indemnified
Party reasonably determines that representation by counsel to the SoOum
Shareholders of both





26










the SoOum Shareholders and such Indemnified Party could reasonably be expected
to present counsel with a conflict of interest, then the Indemnified Party may
employ separate counsel to represent or defend them in any such action or
proceeding and the SoOum Shareholders will pay the fees and expenses of such
counsel.  If the SoOum Shareholders do not elect to defend such third party
claim or demand or do not defend such third party claim or demand in good faith,
the Indemnified Party shall have the right, in addition to any other right or
remedy it may have hereunder, at the SoOum Shareholders’ expense, to defend such
third party claim or demand; provided, however, that (i) such Indemnified Party
shall not have any obligation to participate in the defense of, or defend, any
such third party claim or demand; (ii) such Indemnified Party’s defense of or
its participation in the defense of any such third party claim or demand shall
not in any way diminish or lessen the obligations of the SoOum Shareholders
under the agreements of indemnification set forth in this Article VII; and (iii)
such Indemnified Party may not settle any claim without the consent of the SoOum
Shareholders, which consent shall not be unreasonably withheld or delayed.

(c)

The parties and the other Indemnified Parties, if any, shall cooperate fully in
all aspects of any investigation, defense, pre-trial activities, trial,
compromise, settlement or discharge of any claim in respect of which indemnity
is sought pursuant to this Article VII, including, but not limited to, by
providing the other party with reasonable access to employees and officers
(including as witnesses) and other information.  

(d)

Except for third party claims being defended in good faith, the SoOum
Shareholders shall satisfy their obligations under this Article VII in respect
of a valid claim for indemnification hereunder that is not contested by SoOum in
good faith in cash within thirty (30) days after the date on which Notice of
Claim is given.

7.4

Indemnification Procedures for Non-Third Party Claims.

In the event any Indemnified Party should have an indemnification claim against
the SoOum Shareholders under this Agreement that does not involve a claim by a
third party, the Indemnified Party shall promptly deliver notice of such claim
to the SoOum Shareholders in writing and in reasonable detail.  The failure by
any Indemnified Party to so notify the SoOum Shareholders shall not relieve the
SoOum Shareholders from any liability that they may have to such Indemnified
Party, except to the extent that SoOum has been actually prejudiced by such
failure.  If the SoOum Shareholders do not notify the Indemnified Party within
fifteen (15) business days following its receipt of such notice that the SoOum
Shareholders dispute such claim, such claim specified by the SoOum Shareholders
in such notice shall be conclusively deemed a liability of the Shareholder under
this Article VII and the SoOum Shareholders shall pay the amount of such
liability to the Indemnified Party on demand, or in the case of any notice in
which the amount of the claim is estimated, on such later date when the amount
of such claim is finally determined.  If the SoOum Shareholders disputes that
liability with respect to such claim in a timely manner, SoOum and the
Indemnified Party shall proceed in good faith to negotiate a resolution of such
dispute and, if not resolved through negotiations, such dispute shall be
submitted to arbitration pursuant to Section 9.11.








27

 




7.5

Limitations on Indemnification.

(a)

In no event shall any claims for indemnification for which the SoOum
Shareholders may be liable under this Article VII be payable out of any assets
or other property of the SoOum Shareholders other than the SFI Shares received
by the SoOum Shareholders pursuant hereto.




(b)

No claim for indemnification under this Article VII shall be asserted by, and no
liability for such indemnify shall be enforced against, the SoOum Shareholders
to the extent the Indemnified Party has theretofore received indemnification or
otherwise been compensated for such Claim.  In the event that an Indemnified
Party shall later collect any such amounts recovered under insurance policies
with respect to any Claim for which it has previously received payments under
this Article VII from the SoOum Shareholders, such Indemnified Party shall
promptly repay to the SoOum Shareholders such amount recovered.




7.6

Exclusive Remedy.

The indemnification provisions of this Article VII (i) shall, in the case of the
representatives and warranties of SoOum and the SoOum Shareholders, be the
exclusive remedy following the Closing with respect to breaches thereof, (ii)
shall apply without regard to, and shall not be subject to, any limitation by
reason of set-off, limitation or otherwise, except with respect to the
limitations set forth in subsection (i) above, and (iii) are intended to be
comprehensive and not to be limited by any requirements of law concerning
prominence of language or waiver of any legal right under any law (including,
without limitation, rights under any workers compensation statute or similar
statute conferring immunity from suit).  The obligations of the parties set
forth in this Article VII shall be conditioned upon the Closing having occurred.




ARTICLE VIII

TERMINATION

8.1

Termination.

This Agreement may be terminated at any time prior to the Closing:

(a)

by mutual consent of the SFI Group, SoOum and the SoOum Shareholders;

(b)

by the SFI Group, SoOum or the SoOum Shareholders if the Closing shall not have
occurred on or before October 1, 2014 (the “Outside Date”);

(c)

by the SFI Group, SoOum or the SoOum Shareholders if any Governmental Authority
shall have issued an injunction, order, decree or ruling or taken any other
action restraining, enjoining or otherwise prohibiting any material portion of
the Merger and such injunction, order, decree, ruling or other action shall have
become final and non-appealable;





28

 




 

(d)

by the SFI Group, SoOum or the SoOum Shareholders upon written notice to the
other party if any of the conditions to the Closing set forth in Section 6.3
shall have become incapable of fulfillment by the outside date and shall not
have been waived in writing by the SFI Group, SoOum, or the SoOum Shareholders
respectively.

(e)

by the SFI Group upon written notice to SoOum if any of the conditions to the
Closing set forth in Section 6.2 shall have become incapable of fulfillment by
the outside date and shall not have been waived in writing by the SFI Group; or

(f)

by SoOum and the SoOum Shareholders upon written notice to the SFI Group if any
of the conditions to the Closing set forth in Section 6.1 shall have become
incapable of fulfillment by the outside date and shall not have been waived in
writing by SoOum and the SoOum Shareholders.

8.2

Procedure and Effect of Termination.

In the event of termination of this Agreement pursuant to Section 8.1 hereof,
written notice thereof shall forthwith be given by the terminating party to the
other party, and, except as set forth below, this Agreement shall terminate and
be void and have no effect and the Merger shall be abandoned without any further
action by the parties hereto; provided that, if such termination shall result
from the failure of a party to perform a covenant, obligation or agreement in
this Agreement or from the breach by a party of any representation or warranty
contained herein, such party shall be fully liable for any and all damages
incurred or suffered by the other party as a result of such failure or breach.
 If this Agreement is terminated as provided herein:

(a)

each party hereto shall redeliver, and shall cause its agents (including,
without limitation, attorneys and accountants) to redeliver, all documents, work
papers and other material of each party hereto relating to the Merger, whether
obtained before or after the execution hereof; and

(b)

each party agrees that all Confidential Information received by party with
respect to the other party, this Agreement or the Merger shall be kept
confidential notwithstanding the termination of this Agreement.

 

ARTICLE IX

MISCELLANEOUS

9.1

Entire Agreement.

This Agreement and the Schedules and Exhibits hereto contain the entire
agreement between the parties and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.  





29

 




9.2

Amendment and Modifications.

This Agreement may not be amended, modified or supplemented except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought.

9.3

Extensions and Waivers.

At any time prior to the Closing, the parties hereto entitled to the benefits of
a term or provision may (a) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (c) waive compliance with
any obligation, covenant, agreement or condition contained herein.  Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument or instruments in writing signed by the party
against whom enforcement of any such extension or waiver is sought.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement.

9.4

Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, provided, however, that no
party hereto may assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the other party hereto.
 Except as provided in Article VII, nothing in this Agreement is intended to
confer upon any person not a party hereto (and their successors and assigns) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

9.5

Survival of Representations, Warranties and Covenants.

The representations and warranties contained herein shall survive the Closing
and shall thereupon terminate eighteen (18) months from the Closing, except that
(i) the representations contained in Sections 3.1, 3.2, 3.3, 3.5, 3.6, 3.9, 4.1,
4.2, 4.4 and 4.5 shall survive indefinitely, (ii) the representations contained
in Section 3.12 and 4.9 shall survive until the expiration of the applicable
statute of limitations with respect to the matter at issue, and (iii) the
representations contained in Section 3.17 and 4.11 shall survive until the third
anniversary of the Closing.  All covenants and agreements contained herein which
by their terms contemplate actions following the Closing shall survive the
Closing and remain in full force and effect in accordance with their terms.  All
other covenants and agreements contained herein shall not survive the Closing
and shall thereupon terminate.

9.6

Headings; Definitions.

The Section and Article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.  All references to Sections or Articles contained herein mean
Sections or Articles of this Agreement unless otherwise stated.  All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms.





30




9.7

Severability.

If any provision of this Agreement or the application thereof to any Person or
circumstance is held to be invalid or unenforceable to any extent, the remainder
of this Agreement shall remain in full force and effect and shall be reformed to
render the Agreement valid and enforceable while reflecting to the greatest
extent permissible the intent of the parties.  

9.8

Specific Performance.

The parties hereto agree that in the event that any party fails to consummate
the Merger in accordance with the terms of this Agreement, irreparable damage
would occur, no adequate remedy at law would exist and damages would be
difficult to determine.  It is accordingly agreed that the parties shall be
entitled to specific performance in such event, without the necessity of proving
the inadequacy of money damages as a remedy, in addition to any other remedy at
law or in equity.

9.9

Notices.

All notices hereunder shall be sufficiently given for all purposes hereunder if
in writing and delivered personally, sent by documented overnight delivery
service or, to the extent receipt is confirmed, telecopy, telefax or other
electronic transmission service to the appropriate address or number as set
forth below.

If to SoOum Corp:

c/o William Westbrook, CEO
           SoOum Corp

            P.O. Box 214

            Summit, NJ, 07902

 




If to Swordfish Financial, Inc.

            or the Merger Sub:




            Clark Ortiz, CEO

            Swordfish Financial, Inc.

            6125 Airport Freeway; Suite 211

            Haltom City, Texas 76119

            

            

with a copy to:




Jones & Haley, P.C.

South Terraces, Suite 170

115 Perimeter Center Place

Atlanta, Georgia 30346-1238

Attention: Richard W. Jones





31


9.10

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to the laws that might otherwise govern under
applicable principles of conflicts of laws thereof, except to the extent that
the MCL shall apply to the internal corporate governance of SFI the DGCL shall
apply to the internal corporate governance of SoOum, or the Nevada Corporate
Code shall apply to the internal corporate governance of the Merger Sub.

9.11

Arbitration.

 

If a dispute arises as to the interpretation of this Agreement, it shall be
decided in an arbitration proceeding conforming to the Rules of the American
Arbitration Association applicable to commercial arbitration then in effect at
the time of the dispute.  The arbitration shall take place in the State of
Texas. The decision of the Arbitrators shall be conclusively binding upon the
parties and final, and such decision shall be enforceable as a judgment in any
court of competent jurisdiction. The parties shall share equally the costs of
the arbitration.

9.12

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

9.13

Certain Definitions.

As used herein:

(a)

"Affiliate" shall have the meanings ascribed to such term in Rule 12b-2 of  the
Exchange Act;

(b)

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business in
the City of New York, New York.

(c)

“Confidential Information” shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by SoOum, on the one hand, or SFI, on the other hand, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the other;

(d)

“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future;





32

 




(e)

"Environmental Law" shall mean any applicable statute, rule, regulation, law,
bylaw, ordinance or directive of any Governmental Authority dealing with the
pollution or protection of natural resources or the indoor or ambient
environment or with the protection of human health or safety;

(f)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

(g)

“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date or for the period with respect to which such principles are
applied;




(h)

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;

(i)

“Intellectual Property” shall mean all of SoOum’s: (i) inventions (whether
patentable or un-patentable and whether or not reduced to practice), all
improvements thereto and all patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b)
trademarks, service marks, trade dress, domain names, maskworks, logos, trade
names and corporate names, including all goodwill associated therewith and all
applications, registrations and renewals in connection therewith, (c)
copyrightable works, copyrights and all applications, registrations and renewals
in connection therewith, (d) trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), (e) computer
software, together with all translations, adaptations, derivations and
combinations thereof (including data and related documentation), (f) all other
proprietary rights, and (g) all copies and tangible embodiments thereof (in
whatever form or medium);

(j)

"Knowledge" shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;

(k)

“Liens” shall mean liens, pledges, charges, claims, security interests, purchase
agreements, options, title defects, restrictions on transfer or other
encumbrances, or any agreements (other than this Agreement) to do any of the
foregoing, of any nature whatsoever, whether consensual, statutory or otherwise;





33

 




(l)

"Material Adverse Effect" shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity and its subsidiaries, if any, which is material to the applicable entity
and its subsidiaries, if any, taken as a whole;

(m)

“Material Contract” shall mean any oral, written or implied contracts,
agreements, leases, powers of attorney, guaranties, surety arrangements or other
commitments, excluding equipment and furniture leases entered into in the
ordinary course of business, the liabilities or commitments associated therewith
exceed, in the case of SoOum, $5,000 individually or $10,000 in the aggregate,
in the case of SFI, $5,000 individually or $10,000 in the aggregate;  




(n)

“Principal Shareholder” is Clark Ortiz, who is a director and owner of shares
representing fifty one percent (51%) of the voting rights of all shares
outstanding.

(o)

"Person" shall mean any individual, corporation, partnership, association, trust
or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;  

(p)

 “SEC” shall mean the Securities and Exchange Commission;

(q)

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and

(r)

“SFI Shares” shall mean the shares of common stock of SFI, which are to be
transferred to the shareholders of SoOum in the Merger.

(s)

 “SoOum Shareholders” shall mean the majority holders of the outstanding shares
of SoOum common stock.

(t)

“Taxes” shall mean all taxes (whether U.S. federal, state, local or non-U.S.)
based upon or measured by income and any other tax whatsoever, including,
without limitation, gross receipts, profits, sales, levies, imposts, deductions,
charges, rates, duties, use, occupation, value added, ad valorem, transfer,
franchise, withholding, payroll and social security, employment, excise, stamp
duty or property taxes, together with any interest, penalties, charges or fees
imposed with respect thereto.





34

 




IN WITNESS WHEREOF, SFI, SoOum and the SoOum Shareholders have caused this
Agreement to be signed by their respective officers hereunto duly authorized,
all as of the date first written above.

 

SWORDFISH FINANCIAL, INC.

 

By:__________________________________
    Authorized Officer

 

SOOUM CORP

 

By:__________________________________
    Authorized Officer


SOOUM SHAREHOLDERS:

_________________________________



_________________________________



_________________________________



 




MERGER SUB

 

By:__________________________________
   

     Authorized Officer








35

 